Citation Nr: 1638209	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for lower extremity radiculopathy.

3. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in June 2015.  A hearing transcript is associated with the claims file.  The Board previously remanded these claims in August 2015.


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the current low back disabilities and associated radiculopathy had their onset in service or are otherwise causally related to service.  

2. The weight of the evidence is against a finding that a right shoulder disability had its onset in service or is otherwise causally related to service.  


CONCLUSIONS OF LAW

1. The criteria for an award of service connection a low back disability and associated radiculopathy have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for an award of service connection for lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310. (2015).

3. The criteria for an award of service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2011, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including those from the Social Security Administration (SSA).  The claims file does not contain the Veteran's service entrance examination; however, VA appears to have received the complete service treatment records from the service department based on the February 2011 request and response.  With no entrance examination or other evidence to the contrary, the Board will presume the Veteran sound as to his back, right shoulder, and lower extremities.  See 38 C.F.R. § 3.304.  The Veteran identified only VA as a source of treatment and reported treatment beginning in 2000.  See January 2011 release, Board hearing.  The AOJ made multiple requests from the VA medical facility and received records from 2007 forward.  There appear to be no available record prior to 2007.  As such, no additional assistance is needed, and the Veteran cannot be prejudiced by the lack of entrance examination.  VA provided examinations for the back, shoulder, and lower extremities in January 2016.  There is no indication or assertion that the examinations or opinions are inadequate.  To the contrary, the examiner recorded the Veteran's lay statements, diagnosed disabilities, and provided detailed rationale for conclusions.  

Following the remand directives, the AOJ obtained service personnel records and VA examinations and opinions.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

The Veteran asserts that his low back and right shoulder disabilities are due to carrying heavy packs, changing large tires, and being jostled around over rough terrain in service.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to determine the cause of a back or shoulder disability as this requires specialized medical training and testing to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

Based on the evidence, the Board finds that the criteria for service connection for a low back and lower extremity radiculopathy have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current low back disabilities with associated radiculopathy.  VA treatment records show degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine with lower extremity radiculopathy.  SSA records dated in 2009 note degenerative joint disease.  The January 2016 examiner also diagnosed DDD and DJD of the spine and bilateral lower extremity radiculopathy.  The Veteran reported pain from his low back shooting down his legs.  See 2016 examination.

The Veteran reported activities in service, which he asserts lead to his current disabilities.  Specifically, he reported carrying a heavy pack for long marches and bouncing up and down while driving a truck in service.  See Board hearing.  The Veteran's DD Form 214 shows his military occupational specialty as motor transport operator.  During the Board hearing, the Veteran reported seeking medical care in service and being prescribed pain medication.  He also noted first noticing radiculopathy symptoms in service when he had a sharp, shooting pain.  See  Board hearing.  The Veteran has not reported any separate injury to the lower legs but instead maintains that the symptoms are associated with his back and began in service as well.  Service treatment records are silent for any complaints of or treatment for back problems, including radiculopathy.  The March 1989 separation examination was normal.  Similarly, in his March 1989 medical questionnaire, the Veteran did not report any problems with his back or legs.  

The weight of the evidence is against finding an in-service incurrence capable of causing the current low back disabilities and associated radiculopathy.  During the Board hearing, the Veteran reported starting treatment at VA in 2000 and having an MRI that showed bulging disk, deterioration, and sciatica.  There are no VA records prior to 2007 to either support or counter the Veteran's report.  A January 2011 treatment record notes the Veteran's report of a work injury in 1998 when he was shoveling loose gravel and felt a pull in his back.  During the 2016 examination, the Veteran reported that he experienced pain after service, the pain went away for years and began again in the 1990s.  Both of these reports are consistent with the Veteran seeking treatment for his back in 2000 and having a post-service injury.  

The January 2016 examiner opined that the Veteran's DDD, DJD, and radiculopathy were less likely than not related to service, including carrying a 50 pound pack, changing truck tires, and driving over rough terrain.  The examiner noted the Veteran's report that the pain went away and then returned in the 1990s.  The examiner explained that if there was an injury in service related to current low back problems, it likely would have been present without interruption since military service; it would not have completely resolved and then returned.  Based on the examiner's opinion and the lay reports, the evidence supports a post-service injury to the back causing the current disabilities and does not satisfy the criteria for service connection for a low back disability or associated radiculopathy.  See 38 C.F.R. §§ 3.102, 3.303.    

The lumbar spine DJD, also known as arthritis, is considered a chronic disease for VA purposes.  See 38 C.F.R. § 3.309.  However, here, there is no evidence of a diagnosis within a year of service and the lay statements show an interruption in symptoms, not continuity.  As such, the section 3.307 presumption and continuity of symptomatology are not applicable to the Veteran's case.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the right shoulder, the Board reviewed the record and finds that the criteria for service connection have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current right shoulder disability.  SSA records dated in December 2009 show a diagnosis of degenerative joint disease (DJD) of the right shoulder.  The January 2016 examiner noted this diagnosis.

The weight of the evidence is against finding a nexus between active service and  the current right shoulder disability.  During the Board hearing and the VA examination, the Veteran reported carrying a heavy pack and changing large tires on a five-ton truck in service and these activities hurting his shoulder.  These reports are consistent with his military occupational specialty.  See DD214.  At the VA examination, he reported the right shoulder began to hurt in service.  However, during the hearing, he stated that he did not notice the problem in service but started having pain when he got out of the army, about six months after.  Also, at the hearing, the Veteran indicated that his symptoms were in the left shoulder, not the right shoulder.  He said "I didn't really notice it in the military[;] I just really noticed it when I got out of the army that I was starting to have pain in my left shoulder."  The undersigned asked him to clarify that it was his left shoulder and the Veteran affirmed.  Later in the hearing, the Veteran reported that an MRI in 2000 showed arthritis in the left shoulder.  Medical evidence shows the right shoulder with DJD, and all adjudication to this point has dealt with the right shoulder.  

The Veteran's service treatment records are silent for any complaints of or treatment for the right shoulder.  The March 1989 separation questionnaire and examination do not show any shoulder problems.  During treatment in July 2007, the Veteran reported right shoulder pain since 2006.  An x-ray in April 2007 was negative for any right shoulder disability.  See VA records.  The January 2016 examiner concluded that the current right shoulder DJD was less likely than not related to service, including carrying a heavy pack and changing large tires.  The examiner explained that DJD of the shoulder would be produced by highly repetitive outstretched and overhead activities such as eight to 10 times an hour, 40 to 50 hours a week for many years.  The examiner found that this high repetition was not consistent with the Veteran's military service activities.  

Right shoulder DJD is considered a chronic disease under 38 C.F.R. § 3.309, but here, there is no evidence of a diagnosis within a year of service and the lay statements are inconsistent as to onset.  Therefore, the section 3.307 presumption and continuity of symptomatology are not applicable to the Veteran's case.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  Given the examiner's opinion, the negative x-ray in 2007, and the inconsistent lay statement regarding onset, the Board finds the evidence against service connection for a right shoulder disability.  The Veteran has been afforded the benefit of the doubt, but the preponderance of the evidence is against his claims.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a low back disability is denied.

Service connection for lower extremity radiculopathy is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


